UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03395 Franklin Federal Tax-Free Income Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 4/30 Date of reporting period: 7/31/16 Item 1. Schedule of Investments. FRANKLIN FEDERAL TAX-FREE INCOME FUND Statement of Investments, July 31, 2016 (unaudited) Principal Amount Value Municipal Bonds 96.4% Alabama 1.1% Alabama State Incentives Financing Authority Special Obligation Revenue, Series A, 5.00%, 9/01/42 $ $ Alabama State Port Authority Docks Facilities Revenue, Refunding, 6.00%, 10/01/40. Alabama State Public Health Care Authority Lease Revenue, Department of Public Health Facilities, Refunding, 5.00%, 9/01/44 Birmingham Water Works Board Water Revenue, Series A, Assured Guaranty, 5.125%, 1/01/34 Series A, Assured Guaranty, Pre-Refunded, 5.125%, 1/01/34. Series B, 5.00%, 1/01/38 Series B, 5.00%, 1/01/43 Chilton County Health Care Authority Limited Obligation Sales Tax Revenue, Chilton County Hospital Project, Series A, 5.00%, 11/01/40 East Alabama Health Care Authority Health Care Facilities Revenue, Mandatory Put 9/01/18, Series B, 5.50%, 9/01/33. Mobile Water and Sewer Commissioners Water and Sewer Revenue, Refunding, 5.00%, 1/01/36 Tuscaloosa Public Educational Building Authority Student Housing Revenue, Ridgecrest Student Housing LLC, University of Alabama Ridgecrest Residential Project, Assured Guaranty, 6.75%, 7/01/38 University of South Alabama University Tuition Revenue, Capital Improvement, Refunding, AMBAC Insured, 5.00%, 12/01/36 Alaska 0.8% Alaska Municipal Bond Bank Authority Revenue, Refunding, Series 3, 5.25%, 10/01/36 Refunding, Series 3, 5.00%, 10/01/39 Alaska State Industrial Development and Export Authority Revenue, Providence Health and Services, Series A, 5.00%, 10/01/40 Alaska State International Airports Revenue, Series C, 5.00%, 10/01/33 Anchorage Electric Revenue, senior lien, Refunding, Series A, 5.00%, 12/01/41 Matanuska-Susitna Borough Lease Revenue, Goose Creek Correctional Center Project, Assured Guaranty, Pre-Refunded, 6.00%, 9/01/32 Arizona 2.5% Arizona State Board of Regents University of Arizona System Revenue, Stimulus Plan for Economic and Educational Development, 5.00%, 8/01/44 Arizona State COP, Department of Administration, Series A, AGMC Insured, 5.00%, 10/01/27 Arizona State Lottery Revenue, Series A, AGMC Insured, 5.00%, 7/01/27 Glendale Municipal Property Corp. Excise Tax Revenue, Subordinate, Refunding, Series C, 5.00%, 7/01/38 Lake Havasu Wastewater System Revenue, senior lien, Refunding, Series B, AGMC Insured, 5.00%, 7/01/40 Maricopa County PCC, PCR, El Paso Electric Co. Palo Verde Project, Series A, 7.25%, 2/01/40 Mesa Utility Systems Revenue, 4.00%, 7/01/36 Phoenix Civic Improvement Corp. Airport Revenue, junior lien, Series A, 5.00%, 7/01/40 senior lien, Series A, 5.00%, 7/01/33. Phoenix Civic Improvement Corp. Distribution Revenue, Capital Appreciation, Civic Plaza Expansion Project, Series B, NATL Insured, 5.50%, 7/01/32 Capital Appreciation, Civic Plaza Expansion Project, Series B, NATL Insured, 5.50%, 7/01/34 Capital Appreciation, Civic Plaza Expansion Project, Series B, NATL Insured, 5.50%, 7/01/35 Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) Arizona (continued) Phoenix Civic Improvement Corp. Water System Revenue, junior lien, Refunding, Series A, 5.00%, 7/01/32 $ $ junior lien, Refunding, Series A, 5.00%, 7/01/34 Pima County IDA Lease Revenue, Clark County Detention Facility Project, 5.00%, 9/01/39. Pinal County Electrical District No. 3 Revenue, Electric System, Refunding, 5.25%, 7/01/36 Salt River Project Agricultural Improvement and Power District Electric System Revenue, Salt River Project, Series A, 5.00%, 1/01/38 Arkansas 0.1% University of Arkansas Revenue, Various Facilities, Fayetteville Campus, Series B, 5.00%, 11/01/37 Various Facilities, Fayetteville Campus, Series B, 5.00%, 11/01/42 California 12.3% Bay Area Toll Authority Toll Bridge Revenue, San Francisco Bay Area, Series F-1, Pre-Refunded, 5.00%, 4/01/28 San Francisco Bay Area, Series F-1, Pre-Refunded, 5.00%, 4/01/34 San Francisco Bay Area, Series F-1, Pre-Refunded, 5.00%, 4/01/34 San Francisco Bay Area, Series F-1, Pre-Refunded, 5.00%, 4/01/39 San Francisco Bay Area, Series F-1, Pre-Refunded, 5.50%, 4/01/43 California Infrastructure and Economic Development Bank Revenue, Bay Area Toll Bridges Seismic Retrofit, first lien, Series A, AMBAC Insured, Pre-Refunded, 5.00%, 7/01/33 California State Economic Recovery GO, Series A, Pre-Refunded, 5.25%, 7/01/21 California State Educational Facilities Authority Revenue, Carnegie Institution of Washington, Refunding, Series A, 5.00%, 7/01/40 California State GO, Various Purpose, 6.00%, 5/01/18 Various Purpose, 5.90%, 4/01/23 Various Purpose, 5.00%, 10/01/29 Various Purpose, 6.00%, 4/01/38 Various Purpose, 6.00%, 11/01/39 Various Purpose, 5.25%, 11/01/40 Various Purpose, FGIC Insured, 6.00%, 5/01/20. Various Purpose, Refunding, 5.25%, 3/01/30 Various Purpose, Refunding, 6.00%, 3/01/33 Various Purpose, Refunding, 5.25%, 3/01/38 Various Purpose, Refunding, 5.50%, 3/01/40 California State Health Facilities Financing Authority Revenue, Childrens Hospital of Orange County, Series A, 6.50%, 11/01/24 Childrens Hospital of Orange County, Series A, 6.50%, 11/01/38 California State Public Works Board Lease Revenue, Department of Education, Riverside Campus Project, Series B, 6.125%, 4/01/28 Department of General Services, Office Buildings 8 and 9 Renovation, Series A, 6.00%, 4/01/27 . Department of General Services, Office Buildings 8 and 9 Renovation, Series A, 6.125%, 4/01/29. Various Capital Projects, Series A, 5.00%, 4/01/30 Various Capital Projects, Series A, 5.00%, 4/01/33 Various Capital Projects, Series I, 6.125%, 11/01/29 California Statewide CDA, PCR, Refunding, 4.50%, 9/01/29 California Statewide CDA Revenue, Adventist Health System/West, Series B, Assured Guaranty, 5.00%, 3/01/37 St. Joseph Health System, Series B, FGIC Insured, 5.75%, 7/01/47 St. Joseph Health System, Series E, AGMC Insured, 5.25%, 7/01/47 |2 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) California (continued) Colton Joint USD, GO, San Bernardino and Riverside Counties, Election of 2008, Series A, Assured Guaranty, Pre-Refunded, 5.375%, 8/01/34. $ $ Corona-Norco USD, GO, Riverside County, Capital Appreciation, Election of 2006, Series C, AGMC Insured, zero cpn., 8/01/39 GO, Riverside County, Capital Appreciation, Election of 2006, Series C, AGMC Insured, zero cpn. to 8/01/17, 6.20% thereafter, 8/01/29 GO, Riverside County, Capital Appreciation, Election of 2006, Series C, AGMC Insured, zero cpn. to 8/01/17, 6.80% thereafter, 8/01/39 Foothill/Eastern Transportation Corridor Agency Toll Road Revenue, Capital Appreciation, Refunding, Series A, AGMC Insured, zero cpn. to 1/15/24, 5.40% thereafter, 1/15/30 Capital Appreciation, Refunding, Series A, zero cpn. to 1/14/24, 6.85% thereafter, 1/15/42 Refunding, Series A, 5.75%, 1/15/46 Refunding, Series A, 6.00%, 1/15/49 Hartnell Community College District GO, Monterey and San Benito Counties, Capital Appreciation, Election of 2002, Series D, Pre-Refunded, zero cpn., 8/01/39 Jefferson UHSD San Mateo County GO, Capital Appreciation, Election of 2006, Series D, Pre-Refunded, zero cpn., 8/01/35 Capital Appreciation, Election of 2006, Series D, Pre-Refunded, zero cpn., 8/01/40 Capital Appreciation, Election of 2006, Series D, Pre-Refunded, zero cpn., 8/01/41 Los Angeles Community College District GO, Election of 2008, Series C, 5.25%, 8/01/39. Los Angeles Department of Airports Revenue, Los Angeles International Airport, Senior, Refunding, Series A, 5.00%, 5/15/40 Los Angeles International Airport, Senior, Series D, 5.00%, 5/15/40 Los Angeles Department of Water and Power Revenue, Power System, Series B, 5.00%, 7/01/31 Los Angeles USD, GO, Election of 2002, Series B, AMBAC Insured, 4.50%, 7/01/31 GO, Series KRY, 5.25%, 7/01/34 M-S-R Energy Authority Gas Revenue, Series B, 6.50%, 11/01/39 New Haven USD, GO, Alameda County, Capital Appreciation, Assured Guaranty, zero cpn., 8/01/31 GO, Alameda County, Capital Appreciation, Assured Guaranty, zero cpn., 8/01/32 GO, Alameda County, Capital Appreciation, Assured Guaranty, zero cpn., 8/01/33 Placentia-Yorba Linda USD, GO, Orange County, Election of 2008, Series A, Pre-Refunded, 5.25%, 8/01/32 Pomona USD, GO, Los Angeles County, Election of 2008, Series A, Assured Guaranty, Pre-Refunded, 5.00%, 8/01/29. Rialto USD, GO, San Bernardino County, Captial Appreciation, Series A, AGMC Insured, zero cpn., 8/01/36 Sacramento County Airport System Revenue, Senior, Series B, AGMC Insured, 5.25%, 7/01/33 San Diego Public Facilities Financing Authority Water Revenue, Series B, Pre-Refunded, 5.375%, 8/01/34 San Francisco City and County COP, Multiple Capital Improvement Projects, Series A, 5.25%, 4/01/31 . San Joaquin Hills Transportation Corridor Agency Toll Road Revenue, Capital Appreciation, senior lien, ETM, zero cpn., 1/01/23 senior lien, Refunding, Series A, 5.00%, 1/15/34 San Mateo UHSD, GO, Capital Appreciation, Election of 2010, Refunding, Series A, zero cpn. to 9/01/28, 6.70% thereafter, 9/01/41 GO, Capital Appreciation, Election of 2010, Series A, zero cpn. to 9/01/28, 6.45% thereafter, 9/01/33 |3 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) California (continued) San Mateo-Foster City School District GO, Capital Appreciation, Election of 2008, Series A, zero cpn. to 8/01/26, 6.625% thereafter, 8/01/42. $ 50,000,000 $ 46,524,000 Santa Ana USD, GO, Orange County, Capital Appreciation, Election of 2008, Series B, Assured Guaranty, zero cpn., 8/01/35 10,000,000 5,701,500 GO, Orange County, Capital Appreciation, Election of 2008, Series B, Assured Guaranty, zero cpn., 8/01/36 18,865,000 10,339,906 GO, Orange County, Capital Appreciation, Election of 2008, Series B, Assured Guaranty, zero cpn., 8/01/37 10,000,000 5,285,800 Santa Clara County GO, Election of 2008, Series A, 5.00%, 8/01/34 25,000,000 27,935,000 Upland USD, GO, San Bernardino County, Election of 2008, Series B, Pre-Refunded, zero cpn., 8/01/39 50,075,000 13,532,268 Washington Township Health Care District Revenue, Series A, 6.25%, 7/01/39 3,000,000 3,339,840 West Contra Costa USD, GO, Election of 2005, Series C-1, Assured Guaranty, zero cpn., 8/01/29 10,000,000 7,093,700 GO, Election of 2005, Series C-1, Assured Guaranty, zero cpn., 8/01/30 20,845,000 14,321,974 GO, Election of 2005, Series C-1, Assured Guaranty, zero cpn., 8/01/31 20,000,000 13,279,200 GO, Election of 2005, Series C-1, Assured Guaranty, zero cpn., 8/01/32 10,730,000 6,877,823 Whittier UHSD, GO, Los Angeles County, Capital Appreciation, Election of 2008, Refunding, Series A, zero cpn., 8/01/34 20,000,000 7,333,000 1,389,711,331 Colorado 2.1% Aurora Water Improvement Revenue, first lien, Series A, AMBAC Insured, Pre-Refunded, 5.00%, 8/01/32 10,000,000 10,422,300 first lien, Series A, AMBAC Insured, Pre-Refunded, 5.00%, 8/01/36 41,235,000 42,926,047 first lien, Series A, AMBAC Insured, Pre-Refunded, 5.00%, 8/01/39 26,930,000 28,009,624 Colorado State Board of Governors University Enterprise System Revenue, Series A, AGMC Insured, 5.00%, 3/01/37 10,000,000 10,221,000 Series A, NATL Insured, 5.00%, 3/01/37 1,700,000 1,737,570 Series A, NATL Insured, Pre-Refunded, 5.00%, 3/01/37 8,300,000 8,516,132 Colorado State Health Facilities Authority Revenue, Children’s Hospital Colorado Project, Series A, 5.00%, 12/01/41 10,000,000 12,030,800 Children’s Hospital Colorado Project, Series A, 5.00%, 12/01/44 5,000,000 6,001,000 The Evangelical Lutheran Good Samaritan Society Project, Refunding, Series A, 5.00%, 6/01/45 . 10,000,000 11,549,000 Health Facility Authority, Hospital, Refunding, Series B, AGMC Insured, 5.25%, 3/01/36 10,000,000 10,990,800 Valley View Hospital Assn. Project, Refunding, 5.50%, 5/15/28 5,000,000 5,404,050 Valley View Hospital Assn. Project, Refunding, 5.75%, 5/15/36 7,000,000 7,564,060 Colorado State Higher Education Capital Construction Lease Purchase Financing Program COP, Pre-Refunded, 5.50%, 11/01/27 10,000,000 11,088,300 Denver City and County Airport System Revenue, Subordinate, Series B, 5.25%, 11/15/33. 16,405,000 19,989,000 Park Creek Metropolitan District Revenue, Senior Limited Property Tax Supported, Improvement, Assured Guaranty, Pre-Refunded, 6.25%, 12/01/30 6,000,000 7,091,220 Public Authority for Colorado Energy Natural Gas Purchase Revenue, 6.50%, 11/15/38 20,000,000 30,331,400 Regional Transportation District Sales Tax Revenue, FasTracks Project, Series A, 5.00%, 11/01/32 10,000,000 12,091,900 University of Colorado Enterprise Revenue, Series A, Pre-Refunded, 5.375%, 6/01/32. 3,500,000 3,961,545 239,925,748 Connecticut 0.1% Connecticut State GO, Series B, 5.00%, 6/15/35 7,000,000 8,365,350 |4 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) District of Columbia 2.8% District of Columbia Ballpark Revenue, Series B-1, BHAC Insured, 5.00%, 2/01/24 $ 12,120,000 $ 12,163,511 Series B-1, BHAC Insured, 5.00%, 2/01/25 7,000,000 7,025,060 Series B-1, BHAC Insured, 5.00%, 2/01/26 9,950,000 9,985,522 District of Columbia Hospital Revenue, Children’s Hospital Obligated Group Issue, Refunding, 5.00%, 7/15/40 6,830,000 8,195,522 Children’s Hospital Obligated Group Issue, Sub Series 1, AGMC Insured, Pre-Refunded, 5.45%, 7/15/35 23,035,000 25,150,534 District of Columbia Income Tax Secured Revenue, Refunding, Series A, 5.00%, 12/01/31 10,000,000 11,433,500 Series A, 5.25%, 12/01/34 11,000,000 12,553,420 District of Columbia Revenue, Assn. of American Medical Colleges Issue, Series B, 5.25%, 10/01/41 15,000,000 17,110,050 Deed Tax, Housing Production Trust Fund, New Communities Project, Series A, NATL Insured, 5.00%, 6/01/32 5,000,000 5,164,400 Georgetown University Issue, Growth and Income Securities, AMBAC Insured, zero cpn. to 4/01/18, 5.00% thereafter, 4/01/32. 15,370,000 15,613,000 Medlantic/Helix Issue, Series B, AGMC Insured, Pre-Refunded, 5.00%, 8/15/38 20,000,000 20,903,000 National Academy of Sciences Project, Series A, 5.00%, 4/01/35. 10,905,000 12,342,824 National Academy of Sciences Project, Series A, 5.00%, 4/01/40. 16,960,000 19,098,995 National Public Radio Inc. Issue, Pre-Refunded, 5.00%, 4/01/35 7,750,000 8,931,100 District of Columbia Tobacco Settlement FICO Revenue, Asset-Backed, Refunding, 6.50%, 5/15/33 34,180,000 42,912,990 District of Columbia University Revenue, Georgetown University Issue, Refunding, Series D, 5.50%, 4/01/36 5,000,000 5,461,700 District of Columbia Water and Sewer Authority Public Utility Revenue, senior lien, Series A, Pre- Refunded, 6.00%, 10/01/35 8,000,000 8,926,080 Metropolitan Washington D.C. Airports Authority Airport System Revenue, Refunding, Series A, 5.375%, 10/01/29 5,000,000 5,446,200 Refunding, Series A, 5.00%, 10/01/35 5,000,000 5,738,150 Refunding, Series C, 5.25%, 10/01/27 10,745,000 11,781,893 Series A, 5.00%, 10/01/39 5,000,000 5,725,050 Series C, 5.00%, 10/01/26 10,235,000 11,170,274 Metropolitan Washington D.C. Airports Authority Dulles Toll Road Revenue, Capital Appreciation, second lien, Series C, Assured Guaranty, zero cpn. to 10/01/16, 6.50% thereafter, 10/01/41 25,000,000 33,987,750 316,820,525 Florida 6.6% Alachua County Health Facilities Authority Health Facilities Revenue, Shands Teaching Hospital and Clinics Inc. at the University of Florida Project, Series A, 5.00%, 12/01/44. 10,350,000 11,983,126 Brevard County Health Facilities Authority Health Facilities Revenue, Health First Inc. Project, Series B, Pre-Refunded, 7.00%, 4/01/39 6,500,000 7,589,010 Brevard County Local Option Fuel Tax Revenue, NATL Insured, 5.00%, 8/01/37 12,245,000 12,698,677 Broward County Water and Sewer Utility Revenue, Series A, Pre-Refunded, 5.25%, 10/01/34. 8,800,000 9,677,272 Cape Coral Water and Sewer Revenue, AMBAC Insured, Pre-Refunded, 5.00%, 10/01/36 5,000,000 5,035,250 Refunding, Series A, AGMC Insured, 5.00%, 10/01/42 21,510,000 24,670,249 Citizens Property Insurance Corp. Revenue, Costal Account, senior secured, Series A-1, 5.00%, 6/01/20 20,000,000 23,029,400 High-Risk Account, senior secured, Series A-1, 5.25%, 6/01/17 24,250,000 25,175,380 High-Risk Account, senior secured, Series A-1, 5.50%, 6/01/17 10,000,000 10,402,200 High-Risk Account, senior secured, Series A-1, 6.00%, 6/01/17 25,000,000 26,108,500 Clearwater City Water and Sewer Revenue, Series A, 5.25%, 12/01/39 7,000,000 7,946,540 |5 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) Florida (continued) Florida State Board of Education Public Education GO, Capital Outlay, Refunding, Series D, 6.00%, 6/01/23 $ 17,500,000 $ 22,910,125 Florida State Mid-Bay Bridge Authority Revenue, Capital Appreciation, Series A, AMBAC Insured, Pre-Refunded, zero cpn., 10/01/23. 5,000,000 3,662,951 Capital Appreciation, Series A, AMBAC Insured, Pre-Refunded, zero cpn., 10/01/24. 3,000,000 2,075,640 Florida State Municipal Loan Council Revenue, Series D, AGMC Insured, 5.50%, 10/01/41. 4,750,000 5,622,670 Hillsborough County Aviation Authority Revenue, Tampa International Airport, Series A, Assured Guaranty, 5.50%, 10/01/38 5,000,000 5,459,450 Tampa International Airport, Subordinated, Refunding, Series B, 5.00%, 10/01/44 10,000,000 12,047,800 Hillsborough County IDA, PCR, Tampa Electric Co. Project, Series A, 5.65%, 5/15/18 6,500,000 7,040,085 Hillsborough County School Board COP, Master Lease Program, Refunding, Series A, 5.00%, 7/01/28 . 17,650,000 21,010,560 Indian River County School Board COP, NATL Insured, Pre-Refunded, 5.00%, 7/01/27 16,485,000 17,149,181 Martin County Health Facilities Authority Hospital Revenue, Martin Memorial Medical Center, 5.50%, 11/15/42 3,800,000 4,293,696 Miami Beach RDA Tax Increment Revenue, City Center, Refunding, Series A, AGMC Insured, 5.00%, 2/01/44 12,000,000 14,038,680 Miami Beach Resort Tax Revenue, 5.00%, 9/01/40 11,000,000 13,370,280 Miami-Dade County Aviation Revenue, Miami International Airport, Hub of the Americas, Refunding, Series A, 5.50%, 10/01/36 20,000,000 22,626,200 Miami International Airport, Hub of the Americas, Refunding, Series A, Assured Guaranty, 5.25%, 10/01/33 11,000,000 11,947,430 Miami International Airport, Hub of the Americas, Refunding, Series A, Assured Guaranty, 5.25%, 10/01/38 13,000,000 14,058,590 Miami-Dade County Expressway Authority Toll System Revenue, Refunding, Series A, 5.00%, 7/01/29 10,000,000 11,935,100 Refunding, Series A, 5.00%, 7/01/32 6,375,000 7,569,037 Series A, 5.00%, 7/01/40 30,265,000 34,052,665 Miami-Dade County GO, Building Better Communities Program, Series B-1, Pre-Refunded, 5.75%, 7/01/33 20,000,000 21,958,200 Miami-Dade County School Board COP, Refunding, Series A, 5.00%, 5/01/31 10,000,000 12,009,500 Series A, Assured Guaranty, Pre-Refunded, 5.25%, 2/01/27 10,000,000 11,141,600 Miami-Dade County Special Obligation Revenue, sub. bond, Refunding, Series B, 5.00%, 10/01/31 5,000,000 5,945,050 sub. bond, Refunding, Series B, 5.00%, 10/01/32 4,500,000 5,336,100 sub. bond, Refunding, Series B, 5.00%, 10/01/35 3,250,000 3,820,700 Miami-Dade County Transit System Sales Surtax Revenue, Refunding, 5.00%, 7/01/35. 7,000,000 8,464,680 Refunding, AGMC Insured, 5.00%, 7/01/38 18,845,000 20,160,381 Miami-Dade County Water and Sewer System Revenue, Refunding, Series A, 5.00%, 10/01/42 20,000,000 23,499,200 Orange County Health Facilities Authority Hospital Revenue, Orlando Health Obligated Group, Refunding, Series A, 5.00%, 10/01/39 6,000,000 7,266,480 Orlando Health Obligated Group, Refunding, Series B, AGMC Insured, 5.00%, 12/01/32 11,780,000 12,782,242 Orlando Health Obligated Group, Series B, AGMC Insured, Pre-Refunded, 5.00%, 12/01/32 8,220,000 9,036,904 Orange County School Board COP, Series A, Assured Guaranty, Pre-Refunded, 5.50%, 8/01/34 15,000,000 17,139,450 Orlando Tourist Development Tax Revenue, 6th Cent Contract Payments, second lien sub. bonds, Series B, Assured Guaranty, 5.50%, 11/01/38 18,490,000 19,315,948 Orlando-Orange County Expressway Authority Revenue, Series A, 5.00%, 7/01/40 5,000,000 5,656,150 Series A, AGMC Insured, Pre-Refunded, 5.00%, 7/01/32. 12,000,000 12,489,120 Series C, 5.00%, 7/01/40 15,000,000 16,968,450 Palm Beach County Solid Waste Authority Revenue, Improvement, Series B, Pre-Refunded, 5.50%, 10/01/28 10,000,000 11,050,500 |6 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) Florida (continued) Pensacola Airport Revenue, Refunding, 6.25%, 10/01/38 $ $ Port St. Lucie Utility System Revenue, Refunding, Assured Guaranty, 5.25%, 9/01/35 South Broward Hospital District Revenue, South Broward Hospital District Obligated Group, Pre-Refunded, 5.00%, 5/01/36 South Broward Hospital District Obligated Group, Refunding, 4.75%, 5/01/28 South Lake County Hospital District Revenue, South Lake Hospital Inc., Series A, 6.25%, 4/01/39. South Miami Health Facilities Authority Hospital Revenue, Baptist Health South Florida Obligated Group, 5.00%, 8/15/32 St. Lucie County Transportation Revenue, AMBAC Insured, Pre-Refunded, 5.00%, 8/01/27 Tallahassee Energy System Revenue, Refunding, NATL Insured, 5.00%, 10/01/37 Tohopekaliga Water Authority Utility System Revenue, Refunding, 5.00%, 10/01/46 Town of Davie Water and Sewer Revenue, AGMC Insured, 5.00%, 10/01/32. Georgia 3.6% Athens-Clarke County Unified Government Water and Sewerage Revenue, Pre-Refunded, 5.50%, 1/01/38 Atlanta Airport General Revenue, Refunding, Series C, 6.00%, 1/01/30 The Atlanta Development Authority Revenue, New Downtown Atlanta Stadium Project, senior lien, Series A-1, 5.25%, 7/01/44 Tuff Yamacraw LLC Project, Refunding, Series A, AMBAC Insured, 5.00%, 1/01/24 Tuff Yamacraw LLC Project, Refunding, Series A, AMBAC Insured, 5.00%, 1/01/25 Tuff Yamacraw LLC Project, Refunding, Series A, AMBAC Insured, 5.00%, 1/01/26 Tuff Yamacraw LLC Project, Refunding, Series A, AMBAC Insured, 5.00%, 1/01/27 Atlanta Water and Wastewater Revenue, Refunding, 5.00%, 11/01/40 Refunding, Series B, AGMC Insured, 5.25%, 11/01/34 Series A, Pre-Refunded, 6.25%, 11/01/34 Bleckley-Dodge County Joint Development Authority Student Housing Facilities Revenue, MGC Real Estate Foundation II LLC Project, 5.00%, 7/01/33 MGC Real Estate Foundation II LLC Project, 5.25%, 7/01/38 Bulloch County Development Authority Student Housing Revenue, Georgia Southern University Housing Foundation Four LLC Project, Assured Guaranty, 5.375%, 7/01/39. Burke County Development Authority PCR, Oglethorpe Power Corp. Vogtle Project, Series B, 5.50%, 1/01/33. Oglethorpe Power Corp. Vogtle Project, Series E, 7.00%, 1/01/23 Clark County Hospital Authority Revenue, Athens Regional Medical Center Project, NATL Insured, 5.00%, 1/01/27. Clayton County Development Authority Student Housing and Activity Center Revenue, CSU Foundation Real Estate I LLC Project, XLCA Insured, 5.00%, 7/01/33 DeKalb Newton and Gwinnett Counties Joint Development Authority Revenue, Georgia Gwinnett College Foundation LLC Project, 6.00%, 7/01/34 Fayette County Hospital Authority Revenue, Anticipation Certificates, Piedmont Fayette Hospital Project, Refunding, Series A, 5.00%, 7/01/39. Georgia State Higher Education Facilities Authority Revenue, USG Real Estate Foundation I LLC Project, Assured Guaranty, Pre-Refunded, 5.625%, 6/15/38 USG Real Estate Foundation I LLC Project, Pre-Refunded, 6.25%, 6/15/40 USG Real Estate Foundation II LLC Project, Series A, 5.50%, 6/15/34 USG Real Estate Foundation III LLC Project, Series A, 5.00%, 6/15/40 USG Real Estate Foundation III LLC Project, Series A, Pre-Refunded, 5.00%, 6/15/40 Houston County Hospital Authority Revenue, Anticipation Certificates, Houston Healthcare Project, 5.25%, 10/01/35. |7 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) Georgia (continued) Jefferson PBA Revenue, Jackson County Facilities, Series A, XLCA Insured, Pre-Refunded, 5.00%, 3/01/32 $ $ Main Street Natural Gas Inc. Revenue, Gas Project, Series A, 5.50%, 9/15/28 Medical Center Hospital Authority Revenue, Anticipation Certificates, Columbus Regional Healthcare System Inc. Project, Refunding, Assured Guaranty, 6.50%, 8/01/38 Municipal Electric Authority of Georgia Revenue, Project One Sub., Refunding, Series A, 5.00%, 1/01/35 Private Colleges and Universities Authority Revenue, Emory University, Refunding, Series A, 5.00%, 9/01/41 Emory University, Refunding, Series A, 5.00%, 10/01/43 Emory University, Refunding, Series C, 5.25%, 9/01/39 Hawaii 0.2% Hawaii State Department of Budget and Finance Special Purpose Revenue, Hawaiian Electric Co. Inc. and Subsidiary Projects, 6.50%, 7/01/39 Honolulu City and County MFHR, Waipahu Towers Project, Series A, GNMA Secured, 6.90%, 6/20/35 . Honolulu City and County Wastewater System Revenue, First Bond Resolution, Senior Series A, 5.00%, 7/01/38. Idaho 0.1% Idaho State Health Facilities Authority Revenue, St. Lukes Health System Project, Series A, 6.75%, 11/01/37 Illinois 5.7% Bolingbrook GO, Will and DuPage Counties, Capital Appreciation, Refunding, Series A, zero cpn., 1/01/36 Bourbonnais Industrial Project Revenue, Olivet Nazarene University Project, 5.00%, 11/01/44 Olivet Nazarene University Project, Assured Guaranty, 5.125%, 11/01/37 Chicago GO, Lakefront Millennium Project, Parking Facilities, NATL Insured, ETM, 5.75%, 1/01/23 Chicago Midway Airport Revenue, Refunding, Series B, 5.00%, 1/01/46 Refunding, Series C, Assured Guaranty, 5.50%, 1/01/24 Chicago OHare International Airport Revenue, General Airport, third lien, Series A, 5.75%, 1/01/39 General Airport, third lien, Series C, Assured Guaranty, 5.25%, 1/01/35 Chicago Transit Authority Sales Tax Receipts Revenue, 5.25%, 12/01/40 Chicago Wastewater Transmission Revenue, Project, second lien, 5.00%, 1/01/42 second lien, Series A, BHAC Insured, 5.50%, 1/01/38 Illinois Health Facilities Authority Revenue, Loyola University Health System, Series A, NATL Insured, ETM, 5.625%, 7/01/18 South Suburban Hospital, ETM, 7.00%, 2/15/18 Illinois State Finance Authority Revenue, Alexian Brothers Health System, Series A, AGMC Insured, Pre-Refunded, 5.50%, 1/01/28 Art Institute of Chicago, Refunding, Series A, 5.25%, 3/01/40 Columbia College, NATL Insured, Pre-Refunded, 5.00%, 12/01/32 Mercy Health System Obligated Group, Refunding, 5.00%, 12/01/40 Mercy Health System Obligated Group, Refunding, 5.00%, 12/01/46 Northwest Community Hospital, Refunding, Series A, 5.00%, 7/01/36 Resurrection Health Care, Series B, AGMC Insured, 5.25%, 5/15/29. Riverside Health System, 6.25%, 11/15/35 |8 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) Illinois (continued) Illinois State Finance Authority Revenue, (continued) Roosevelt University Project, Refunding, 6.50%, 4/01/39 $ $ Rush University Medical Center Obligated Group, Series B, NATL Insured, Pre-Refunded, 5.75%, 11/01/28 Rush University Medical Center Obligated Group, Series B, NATL Insured, Pre-Refunded, 5.25%, 11/01/35 Rush University Medical Center Obligated Group, Series B, Pre-Refunded, 7.25%, 11/01/38 Sherman Health Systems, Series A, Pre-Refunded, 5.50%, 8/01/37 Illinois State Finance Authority Student Housing Revenue, CHF-DeKalb II LLC, Northern Illinois University Project, 6.875%, 10/01/43 CHF-Normal LLC, Illinois State University Project, 7.00%, 4/01/43 Illinois State GO, 5.25%, 7/01/30 5.50%, 7/01/33 5.50%, 7/01/38 AGMC Insured, 5.00%, 9/01/29 Assured Guaranty, 5.25%, 4/01/34 Refunding, 5.00%, 1/01/24. Illinois State Municipal Electric Agency Power Supply System Revenue, Series A, NATL Insured, Pre-Refunded, 5.00%, 2/01/35 Illinois State Revenue, Build Illinois, Sales Tax Bonds, Series B, 5.25%, 6/15/34 Illinois State Toll Highway Authority Toll Highway Revenue, Senior, Refunding, Series A-1, 5.00%, 1/01/31 Metropolitan Pier and Exposition Authority Dedicated State Tax Revenue, Capital Appreciation, McCormick Place Expansion Project, Refunding, Series B, NATL Insured, 5.50%, 6/15/20 Capital Appreciation, McCormick Place Expansion Project, Refunding, Series B, NATL Insured, 5.55%, 6/15/21 Capital Appreciation, McCormick Place Expansion Project, Refunding, Series B, NATL Insured, zero cpn. to 6/14/17, 5.65% thereafter, 6/15/22 Capital Appreciation, McCormick Place Expansion Project, Series B, NATL Insured, ETM, zero cpn. to 6/14/17, 5.65% thereafter, 6/15/22 Capital Appreciation, McCormick Place Expansion Project, Series B, NATL Insured, Pre- Refunded, 5.50%, 6/15/20 Capital Appreciation, McCormick Place Expansion Project, Series B, NATL Insured, Pre- Refunded, 5.55%, 6/15/21 McCormick Place Expansion Project, Series A, 5.50%, 6/15/50 Metropolitan Pier and Exposition Authority Hospitality Facilities Revenue, McCormick Place Convention Center, ETM, 7.00%, 7/01/26 Metropolitan Pier and Exposition Authority Revenue, McCormick Place Expansion Project, Series A, 5.00%, 6/15/42. Railsplitter Tobacco Settlement Authority Revenue, Refunding, 6.00%, 6/01/28 Regional Transportation Authority Revenue, Series A, AMBAC Insured, 7.20%, 11/01/20 Southwestern Illinois Development Authority Revenue, Capital Appreciation, Local Government Program, AGMC Insured, zero cpn., 12/01/24. Capital Appreciation, Local Government Program, AGMC Insured, zero cpn., 12/01/26. University of Illinois University Revenue, Auxiliary Facilities System, Refunding, Series A, 5.125%, 4/01/36 Auxiliary Facilities System, Refunding, Series A, 5.25%, 4/01/41 Auxiliary Facilities System, Series A, Pre-Refunded, 5.75%, 4/01/38. Upper River Valley Development Authority Environmental Facilities Revenue, General Electric Co. Project, 5.45%, 2/01/23 |9 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) Indiana 1.7% Indiana Bond Bank Revenue, Special Program, Hendricks Regional Health Project, Series A, 5.50%, 2/01/29 $ $ Indiana State Finance Authority Environmental Revenue, Duke Energy Indiana Inc. Project, Refunding, Series B, 6.00%, 8/01/39 Indiana State Finance Authority Hospital Revenue, Deaconess Hospital Obligated Group, Series A, Pre-Refunded, 6.75%, 3/01/39 Indiana State Finance Authority Revenue, Deaconess Health System Obligated Group, Refunding, Series A, 5.00%, 3/01/39 Educational Facilities, Marian University Project, 6.375%, 9/15/41 Stadium Project, Refunding, Series A, 5.25%, 2/01/37 Indiana State Finance Authority Wastewater Utility Revenue, CWA Authority Project, first lien, Refunding, Series A, 5.00%, 10/01/39. CWA Authority Project, first lien, Series A, 5.00%, 10/01/37 CWA Authority Project, first lien, Series A, 5.25%, 10/01/38 CWA Authority Project, first lien, Series A, 4.00%, 10/01/42 Indiana State Health and Educational Facility Financing Authority Hospital Revenue, Community Foundation of Northwest Indiana Obligated Group, Pre-Refunded, 5.50%, 3/01/27 Community Foundation of Northwest Indiana Obligated Group, Refunding, 5.50%, 3/01/27 Indiana State Municipal Power Agency Power Supply System Revenue, Series B, Pre-Refunded, 6.00%, 1/01/39. Indiana University Revenue, Refunding, Series A, 5.00%, 6/01/41 Indianapolis Local Public Improvement Bond Bank Revenue, Pilot Infrastructure Project, Series F, AGMC Insured, 5.00%, 1/01/35 Jasper County PCR, Northern Indiana Public Service Co. Project, Refunding, Series C, NATL Insured, 5.60%, 11/01/16. Northern Indiana Commuter Transportation District Industrial Revenue, Limited Obligation, 5.00%, 7/01/41 University of Southern Indiana Revenue, Student Fee, Series J, Assured Guaranty, 5.75%, 10/01/28 Kansas 0.3% a Butler County USD No. 490 GO, School Building, Series B, BAM Insured, 4.00%, 9/01/43 Kansas State Development Finance Authority Hospital Revenue, Adventist Health System/Sunbelt Obligated Group, Refunding, Series C, 5.75%, 11/15/38 Wyandotte County Kansas City Unified Government Utility System Revenue, Improvement, Refunding, Series A, 5.00%, 9/01/44 Improvement, Series A, 5.00%, 9/01/45 Series A, BHAC Insured, 5.25%, 9/01/34 Kentucky 1.0% Carroll County Environmental Facilities Revenue, Kentucky Utilities Co. Project, Series A, AMBAC Insured, 5.75%, 2/01/26 Jefferson County Capital Projects Corp. Lease Revenue, Refunding, Series A, zero cpn., 8/15/16 Refunding, Series A, zero cpn., 8/15/17 Kentucky Economic Development Finance Authority Health System Revenue, Norton Healthcare Inc., Captial Appreciation, Refunding, Series B, NATL Insured, zero cpn., 10/01/18 Kentucky Economic Development Finance Authority Louisville Arena Project Revenue, Louisville Arena Authority Inc., Series A, Sub Series A-1, Assured Guaranty, 6.00%, 12/01/38 Kentucky State Municipal Power Agency Power System Revenue, Prairie State Project, Refunding, Series A, NATL Insured, 5.00%, 9/01/42 Prairie State Project, Series A, NATL Insured, Pre-Refunded, 5.00%, 9/01/32 |10 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) Kentucky (continued) Kentucky State Municipal Power Agency System Revenue, Prairie State Project, Refunding, Series A, NATL Insured, 5.00%, 9/01/34 $ 6,785,000 $ 8,140,440 Kentucky State Property and Buildings Commission Revenues, Project No. 90, Pre-Refunded, 5.50%, 11/01/28 13,230,000 14,654,077 Project No. 90, Refunding, 5.50%, 11/01/28 1,770,000 1,949,230 Louisville/Jefferson County Metro Government College Revenue, Bellarmine University Project, Refunding and Improvement, Series A, 6.00%, 5/01/33. 3,000,000 3,192,870 Louisville/Jefferson County Metro Government Health Facilities Revenue, Jewish Hospital and St. Mary’s HealthCare Inc. Project, Pre-Refunded, 6.125%, 2/01/37 11,500,000 12,460,135 Paducah Electric Plant Board Revenue, Series A, Assured Guaranty, Pre-Refunded, 5.25%, 10/01/35 7,000,000 7,840,140 110,518,950 Louisiana 1.8% East Baton Rouge Sewerage Commission Revenue, Series A, Pre-Refunded, 5.25%, 2/01/39 6,000,000 6,684,960 Lafayette Communications System Revenue, XLCA Insured, Pre-Refunded, 5.25%, 11/01/27. 12,485,000 13,198,767 Lafayette Public Trust Financing Authority Revenue, Ragin’ Cajun Facilities Inc., Housing and Parking Project, Assured Guaranty, 5.50%, 10/01/35 6,000,000 7,006,800 Louisiana Local Government Environmental Facilities and CDA Revenue, Bossier City Public Improvement Projects, AMBAC Insured, Pre-Refunded, 5.00%, 11/01/32 6,730,000 7,102,573 East Baton Rouge Sewerage Commission Projects, sub. lien, Series A, 5.00%, 2/01/44 5,820,000 6,808,760 LCTCS Act 360 Project, 5.00%, 10/01/39. 10,000,000 11,908,100 Louisiana Public Facilities Authority Hospital Revenue, Franciscan Missionaries of Our Lady Health System Project, Series A, Pre-Refunded, 6.75%, 7/01/39 10,000,000 11,718,100 Louisiana Public Facilities Authority Revenue, Millennium Housing LLC Student Housing, Student Housing and Auxiliary Facilities Project, Assured Guaranty, 5.00%, 11/01/30 10,000,000 10,309,000 Ochsner Clinic Foundation Project, Pre-Refunded, 6.75%, 5/15/41 15,500,000 19,693,990 Ochsner Clinic Foundation Project, Refunding, 5.00%, 5/15/47 7,500,000 8,782,950 Ochsner Clinic Foundation Project, Series B, 5.25%, 5/15/38 7,405,000 7,647,440 Ochsner Clinic Foundation Project, Series B, 5.50%, 5/15/47 7,205,000 7,454,941 Ochsner Clinic Foundation Project, Series B, ETM, 5.75%, 5/15/23 10,000,000 12,850,200 Ochsner Clinic Foundation Project, Series B, Pre-Refunded, 5.25%, 5/15/38 2,855,000 2,955,353 Ochsner Clinic Foundation Project, Series B, Pre-Refunded, 5.50%, 5/15/47 2,795,000 2,898,695 Louisiana State Gasoline and Fuels Tax Revenue, second lien, Series B, 5.00%, 5/01/45 13,690,000 15,470,521 St. Charles Parish Consolidated Waterworks and Wastewater District No. 1 Revenue, Series A, AMBAC Insured, Pre-Refunded, 5.00%, 7/01/36 6,230,000 6,483,935 St. John the Baptist Parish Revenue, Marathon Oil Corp. Project, Series A, 5.125%, 6/01/37 49,100,000 50,413,425 209,388,510 Maine 0.2% Maine State Educational Loan Authority Student Loan Revenue, Supplemental Education Loan Program, Series A-3, Assured Guaranty, 5.875%, 12/01/39 10,670,000 11,998,842 Maine State Health and Higher Educational Facilities Authority Revenue, Maine General Medical Center Issue, 6.75%, 7/01/36 4,250,000 4,835,225 Maine General Medical Center Issue, 7.00%, 7/01/41 10,000,000 11,512,700 28,346,767 Maryland 0.8% Baltimore Project Revenue, Subordinate Project, Wastewater Projects, Series C, 5.00%, 7/01/39 10,000,000 12,011,600 Subordinate Project, Wastewater Projects, Series C, 5.00%, 7/01/44 10,000,000 11,961,000 Subordinate Project, Water Projects, Series A, 5.00%, 7/01/39. 9,430,000 11,326,939 Subordinate Project, Water Projects, Series A, 5.00%, 7/01/44. 5,500,000 6,578,550 Wastewater Projects, Series C, 5.00%, 7/01/38 5,000,000 5,967,550 |11 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) Maryland (continued) Baltimore Project Revenue, (continued) Wastewater Projects, Series C, 5.00%, 7/01/43 $ $ Water Projects, Series C, AMBAC Insured, Pre-Refunded, 5.00%, 7/01/37 Maryland State EDC, PCR, Potomac Electric Project, Refunding, 6.20%, 9/01/22 Maryland State Health and Higher Educational Facilities Authority Revenue, Anne Arundel Health System Issue, Series A, Pre-Refunded, 6.75%, 7/01/39 LifeBridge Health Issue, Assured Guaranty, Pre-Refunded, 5.00%, 7/01/28 LifeBridge Health Issue, Refunding, Assured Guaranty, 5.00%, 7/01/28 Upper Chesapeake Hospitals Issue, Series C, Pre-Refunded, 6.00%, 1/01/38 Massachusetts 3.2% Massachusetts Bay Transportation Authority Revenue, Assessment, Series A, Pre-Refunded, 5.25%, 7/01/34 Assessment, Series A, Pre-Refunded, 5.25%, 7/01/34 Massachusetts Bay Transportation Authority Sales Tax Revenue, Refunding, Senior Series A, 5.00%, 7/01/28 Massachusetts State Department of Transportation Metropolitan Highway System Revenue, Senior, Refunding, Series B, 5.00%, 1/01/37. Massachusetts State Development Finance Agency Revenue, Brandeis University Issue, Refunding, Series O-1, 5.00%, 10/01/40 Dana-Farber Cancer Institute, Series N, 5.00%, 12/01/41 Dana-Farber Cancer Institute, Series N, 5.00%, 12/01/46 Partners Healthcare System Issue, Refunding, Series Q, 5.00%, 7/01/47 Wellesley College Issue, Series J, 5.00%, 7/01/42 Worcester Polytechnic Institute Issue, NATL Insured, Pre-Refunded, 5.00%, 9/01/37 Worcester Polytechnic Institute Issue, Refunding, NATL Insured, 5.00%, 9/01/37 Massachusetts State Educational Financing Authority Education Loan Revenue, Issue I, 6.00%, 1/01/28 Refunding, Series K, 5.25%, 7/01/29 Series H, Assured Guaranty, 6.35%, 1/01/30 Massachusetts State GO, Consolidated Loan, Series C, AMBAC Insured, Pre-Refunded, 5.00%, 8/01/37 Massachusetts State Health and Educational Facilities Authority Revenue, Berklee College of Music Issue, Refunding, Series A, 5.00%, 10/01/37 Emmanuel College Issue, NATL Insured, Pre-Refunded, 5.00%, 7/01/37 Northeastern University Issue, Series A, 5.00%, 10/01/35 Northeastern University Issue, Series R, 5.00%, 10/01/33 Springfield College Issue, Pre-Refunded, 5.50%, 10/15/31 Springfield College Issue, Pre-Refunded, 5.625%, 10/15/40. Massachusetts State HFAR, Housing, Series B, 7.00%, 12/01/38 Massachusetts State School Building Authority Dedicated Sales Tax Revenue, Series A, AMBAC Insured, 4.50%, 8/15/35 Massachusetts State Transportation Fund Revenue, Accelerated Bridge Program, Series A, 4.00%, 6/01/35 Massachusetts State Water Pollution Abatement Trust Revenue, Massachusetts State Water Resources Authority Program, Series A, 5.00%, 8/01/32 Massachusetts State Water Pollution Abatement Trust Water Pollution Abatement Revenue, Massachusetts Water Resources Authority Program, Refunding, Sub Series A, 5.75%, 8/01/29. Massachusetts Water Resources Authority Revenue, General, Green Bond, Refunding, Series C, 5.00%, 8/01/40. University of Massachusetts Building Authority Project Revenue, Senior Series 1, 5.00%, 11/01/39 |12 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) Michigan 3.0% Detroit City School District GO, School Building and Site Improvement, Refunding, Series A, 5.00%, 5/01/30 $ $ School Building and Site Improvement, Refunding, Series A, 5.00%, 5/01/33 Detroit GO, Distributable State Aid, 5.00%, 11/01/30 Detroit Water and Sewerage Department Sewage Disposal System Revenue, senior lien, Refunding, Series A, 5.25%, 7/01/39. Grand Rapids Public Schools GO, School Building and Site, AGMC Insured, Pre-Refunded, 4.50%, 5/01/31 Michigan State Building Authority Revenue, Facilities Program, Refunding, Series I, 6.25%, 10/15/38 Facilities Program, Refunding, Series I-A, 5.375%, 10/15/36 Facilities Program, Refunding, Series I-A, 5.25%, 10/15/44 Facilities Program, Series H, 5.125%, 10/15/33 Facilities Program, Series H, AGMC Insured, 5.00%, 10/15/26 Facilities Program, Series I, Pre-Refunded, 6.25%, 10/15/38 Refunding, Series A1, NATL Insured, 5.00%, 10/15/31 Series IA, NATL Insured, Pre-Refunded, 5.00%, 10/15/31 Michigan State Finance Authority Hospital Revenue, Trinity Health Credit Group, Refunding, Series MI, 5.00%, 12/01/39 Trinity Health Credit Group, Refunding, Series MI, 5.00%, 12/01/45 Trinity Health Credit Group, Series MI, Pre-Refunded, 5.00%, 12/01/39 Michigan State Finance Authority Revenue, Beaumont, Health Credit Group, Series A, 5.00%, 11/01/44 School District of the City of Detroit, Refunding, 5.00%, 6/01/18. School District of the City of Detroit, Refunding, 5.00%, 6/01/19. School District of the City of Detroit, Refunding, 5.00%, 6/01/20. School District of the City of Detroit, Refunding, 5.50%, 6/01/21. Michigan State GO, Environmental Program, Series A, Pre-Refunded, 6.00%, 11/01/24 Environmental Program, Series A, Pre-Refunded, 5.50%, 11/01/25 Michigan State Hospital Finance Authority Revenue, MidMichigan Obligated Group, Series A, Pre-Refunded, 6.00%, 6/01/29 MidMichigan Obligated Group, Series A, Pre-Refunded, 6.125%, 6/01/39 Trinity Health Credit Group, Refunding, Series C, 5.00%, 12/01/34 Trinity Health Credit Group, Series C, Pre-Refunded, 5.00%, 12/01/34 Michigan State Strategic Fund Limited Obligation Revenue, The Detroit Edison Co. Exempt Facilities Project, Refunding, Series KT, 5.625%, 7/01/20 Michigan Tobacco Settlement Finance Authority Revenue, Tobacco Settlement Asset-Backed, Senior Series A, 6.00%, 6/01/34. Royal Oak Hospital Finance Authority Hospital Revenue, William Beaumont Hospital Obligated Group, Series V, Pre-Refunded, 8.25%, 9/01/39 William Beaumont Hospital Obligated Group, Series W, Pre-Refunded, 6.375%, 8/01/29 Wayne State University Revenue, General, AMBAC Insured, Pre-Refunded, 5.00%, 11/15/36 Minnesota 0.2% Minneapolis Health Care System Revenue, Fairview Health Services, Series A, Pre-Refunded, 6.625%, 11/15/28 Fairview Health Services, Series A, Pre-Refunded, 6.75%, 11/15/32. St. Cloud Health Care Revenue, CentraCare Health, Refunding, Series A, 5.00%, 5/01/46 |13 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) Mississippi 0.4% Mississippi Business Finance Corp. PCR, System Energy Resource Inc. Project, Refunding, 5.875%, 4/01/22 $ $ Mississippi Development Bank Special Obligation Revenue, City of Jackson Capital City Convention Center Project, Refunding, Series A, 5.00%, 3/01/36 City of Jackson Water and Sewer System Project, AGMC Insured, 6.875%, 12/01/40 Missouri 0.4% Missouri State Health and Educational Facilities Authority Health Facilities Revenue, Mercy Health, Series F, 5.00%, 11/15/45 St. Lukes Health System, Series B, AGMC Insured, Pre-Refunded, 5.50%, 11/15/35 Nebraska 1.5% Adams County School District No. 018 GO, Hastings Public Schools, AGMC Insured, Pre-Refunded, 5.00%, 12/15/31. Lancaster County Correctional Facility Joint Public Agency GO, Building, 5.00%, 12/01/28 Madison County Hospital Authority No. 001 Hospital Revenue, Faith Regional Health Services Project, Series A-1, 6.00%, 7/01/33 Municipal Energy Agency of Nebraska Power Supply System Revenue, Refunding, Series A, BHAC Insured, 5.375%, 4/01/39 Omaha Convention Hotel Corp. Revenue, Convention Center, first tier, Refunding, AMBAC Insured, 5.00%, 2/01/35. Omaha Public Facilities Corp. Lease Revenue, Baseball Stadium Project, Pre-Refunded, 5.00%, 6/01/36 Omaha Public Power District Electric System Revenue, Series C, 5.00%, 2/01/39 Omaha Public Power District Separate Electric System Revenue, Nebraska City 2, Refunding, Series A, 5.00%, 2/01/49 Nebraska City 2, Series A, 5.25%, 2/01/42. Public Power Generation Agency Revenue, Whelan Energy Center Unit 2, Refunding, Series A, 5.00%, 1/01/37 Whelan Energy Center Unit 2, Refunding, Series A, 5.00%, 1/01/40 Whelan Energy Center Unit 2, Refunding, Series A, 5.00%, 1/01/41 University of Nebraska Revenue, Lincoln Student Fees and Facilities, 5.00%, 7/01/37 Lincoln Student Fees and Facilities, 5.00%, 7/01/42 Lincoln Student Fees and Facilities, Series A, Pre-Refunded, 5.25%, 7/01/34 Omaha Student Facilities Project, Pre-Refunded, 5.00%, 5/15/32 University of Nebraska Omaha Health and Recreation Project, Pre-Refunded, 5.00%, 5/15/38 Nevada 0.2% Clark County School District GO, Refunding, Series A, NATL Insured, 5.00%, 6/15/24 Nevada State GO, Municipal Bond Bank Project No. 40-41, Series A, ETM, 6.375%, 12/01/17 New Hampshire 0.3% Nashua Housing Authority MFR, Clocktower Project, Refunding, GNMA Secured, 6.25%, 6/20/33. New Hampshire Municipal Bond Bank Revenue, Series B, 5.00%, 8/15/39 New Hampshire State Business Finance Authority Revenue, Elliot Hospital Obligated Group, Series A, 6.125%, 10/01/39 |14 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) New Hampshire (continued) New Hampshire State Health and Education Facilities Authority Revenue, The Memorial Hospital Issue, Refunding, 5.25%, 6/01/26 $ $ The Memorial Hospital Issue, Refunding, 5.25%, 6/01/36 University System of New Hampshire Issue, Refunding, 5.00%, 7/01/45 New Jersey 3.0% Bayonne GO, General Improvement, Pre-Refunded, 5.75%, 7/01/35 New Jersey EDA Revenue, Motor Vehicle Surcharges, Series A, NATL Insured, 5.00%, 7/01/29 Motor Vehicle Surcharges, Series A, NATL Insured, 5.00%, 7/01/34 School Facilities, Series U, Pre-Refunded, 5.00%, 9/01/37 School Facilities Construction, Refunding, Series NN, 5.00%, 3/01/31. School Facilities Construction, Series NN, 5.00%, 3/01/28 New Jersey Health Care Facilities Financing Authority State Contract Revenue, Hospital Asset Transformation Program, Series A, 5.25%, 10/01/38. New Jersey State COP, Equipment Lease Purchase Agreement, Series A, 5.25%, 6/15/25 Equipment Lease Purchase Agreement, Series A, 5.25%, 6/15/26 Equipment Lease Purchase Agreement, Series A, 5.25%, 6/15/27 Equipment Lease Purchase Agreement, Series A, 5.25%, 6/15/28 New Jersey State Housing and Mortgage Finance Agency Revenue, Series AA, 6.375%, 10/01/28 New Jersey State Transportation Trust Fund Authority Revenue, Transportation Program, Series AA, 5.00%, 6/15/38 Transportation Program, Series AA, 5.00%, 6/15/45 Transportation System, Series A, 6.00%, 12/15/38 Transportation System, Series A, AMBAC Insured, 5.00%, 12/15/32 Transportation System, Series A, Pre-Refunded, 6.00%, 12/15/38 Transportation System, Series B, 5.25%, 6/15/36 Transportation System, Series C, 5.25%, 6/15/32 Transportation System, Series D, 5.25%, 12/15/23 New Jersey State Turnpike Authority Turnpike Revenue, Growth and Income Securities, Series B, AMBAC Insured, Pre-Refunded, 5.15%, 1/01/35 Series E, 5.25%, 1/01/40 New Mexico 0.1% New Mexico State Hospital Equipment Loan Council Hospital Revenue, Presbyterian Healthcare Services Obligated Group, Refunding, 5.00%, 8/01/44 New York 8.1% Long Island Power Authority Electric System Revenue, General, Series A, Pre-Refunded, 6.00%, 5/01/33 MTA Dedicated Tax Fund Revenue, Series B, 5.00%, 11/15/34 Series B, Pre-Refunded, 5.25%, 11/15/28 Series B, Pre-Refunded, 5.25%, 11/15/29 Series B, Pre-Refunded, 5.25%, 11/15/30 MTA Revenue, Transportation, Refunding, Series D, 5.25%, 11/15/40 Transportation, Series A, 5.00%, 11/15/38 Transportation, Series A, Pre-Refunded, 5.00%, 11/15/37 Transportation, Series C, 6.50%, 11/15/28 Transportation, Series C, Pre-Refunded, 6.50%, 11/15/28 |15 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) New York (continued) MTA Revenue, (continued) Transportation, Series D, 5.00%, 11/15/34 $ 10,000,000 $ 11,495,900 Transportation, Series D, 5.00%, 11/15/36 9,500,000 11,140,460 Transportation, Series D, Sub Series D-1, 5.00%, 11/15/39 15,000,000 18,038,250 Transportation, Sub Series A-1, 5.00%, 11/15/40 30,000,000 35,162,100 New York City GO, Fiscal 2002, Series D, 5.50%, 6/01/24 180,000 180,657 Fiscal 2010, Refunding, Series C, 5.00%, 8/01/23. 24,620,000 27,681,251 Series E, Sub Series E-1, 6.25%, 10/15/28 480,000 538,954 Series E, Sub Series E-1, Pre-Refunded, 6.25%, 10/15/28 9,520,000 10,689,246 Series F, 5.25%, 1/15/23 5,000 5,017 New York City Municipal Water Finance Authority Water and Sewer System Revenue, Fiscal 2009, Series A, 5.75%, 6/15/40 4,580,000 5,015,329 Fiscal 2009, Series A, Pre-Refunded, 5.75%, 6/15/40 1,420,000 1,556,931 Second General Resolution, Fiscal 2008, Refunding, Series AA, 5.00%, 6/15/37 10,000,000 10,376,100 Second General Resolution, Fiscal 2009, Refunding, Series EE, 5.25%, 6/15/40 64,970,000 73,087,352 Second General Resolution, Fiscal 2009, Refunding, Series FF-2, 5.50%, 6/15/40 15,000,000 16,993,950 Second General Resolution, Fiscal 2012, Refunding, Series AA, 5.00%, 6/15/34 10,000,000 11,822,200 Second General Resolution, Fiscal 2013, Refunding, Series DD, 5.00%, 6/15/35 30,705,000 37,333,902 Second General Resolution, Fiscal 2014, Refunding, Series BB, 5.00%, 6/15/46 15,000,000 17,937,300 Second General Resolution, Fiscal 2015, Refunding, Series FF, 5.00%, 6/15/39. 10,000,000 12,244,100 Second General Resolution, Fiscal 2015, Refunding, Series HH, 5.00%, 6/15/39 15,000,000 18,366,150 New York City Transitional Finance Authority Building Aid Revenue, Fiscal 2009, Series S-2, 6.00%, 7/15/38 20,000,000 22,012,200 Fiscal 2009, Series S-3, 5.25%, 1/15/34 10,170,000 11,250,054 Fiscal 2009, Series S-4, 5.50%, 1/15/34 12,890,000 14,380,213 Fiscal 2011, Series S-2, Sub Series S-2A, 5.00%, 7/15/40. 35,000,000 40,877,550 Fiscal 2012, Series S-1, Sub Series S-1A, 5.25%, 7/15/37. 5,300,000 6,280,871 New York City Transitional Finance Authority Revenue, Future Tax Secured, Fiscal 2011, sub. bond, Series C, 5.00%, 11/01/39 15,000,000 17,217,450 Future Tax Secured, Fiscal 2014, sub. bond, Series A, Sub Series A-1, 5.00%, 11/01/34 15,000,000 18,394,500 New York Liberty Development Corp. Liberty Revenue, One World Trade Center, Port Authority Consolidated, Secured, 5.25%, 12/15/43 25,000,000 30,174,500 Second Priority, Bank of America Tower at One Bryant Park Project, Class 1, Refunding, 5.625%, 1/15/46 25,000,000 28,892,750 Seven World Trade Center Project, Refunding, 5.00%, 9/15/43. 6,500,000 7,475,065 New York Liberty Development Corp. Revenue, Goldman Sachs Headquarters Issue, 5.25%, 10/01/35 40,000,000 54,311,200 Goldman Sachs Headquarters Issue, 5.50%, 10/01/37 24,995,000 34,682,562 New York State Dormitory Authority Lease Revenues, State University Dormitory Facilities, Series A, 5.00%, 7/01/41. 10,000,000 11,568,800 New York State Dormitory Authority Revenues, State Supported Debt, Upstate Community Colleges, Series C, 6.00%, 7/01/31. 23,215,000 26,169,341 New York State Dormitory Authority State Personal Income Tax Revenue, General Purpose, Series A, 5.00%, 2/15/36 15,000,000 17,997,150 Group C, Series B, 5.00%, 2/15/40 20,000,000 24,231,200 New York State HFAR, Housing Project Mortgage, Refunding, Series A, AGMC Insured, 6.125%, 11/01/20 80,000 80,338 New York State Thruway Authority General Junior Indebtedness Obligations Revenue, junior lien, Series A, 5.25%, 1/01/56. 10,000,000 12,331,000 New York State Urban Development Corp. Revenue, State Personal Income Tax, General Purpose, Series A, 5.00%, 3/15/31 10,000,000 11,731,000 State Personal Income Tax, State Facilities and Equipment, Series B-1, 5.00%, 3/15/36 5,000,000 5,526,200 |16 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) New York (continued) Port Authority of New York and New Jersey Revenue, Consolidated, One Hundred Seventy-Ninth Series, 5.00%, 12/01/38 $ $ Triborough Bridge and Tunnel Authority Revenues, General, MTA Bridges and Tunnels, Series A, 5.25%, 11/15/38 General, MTA Bridges and Tunnels, Series A-2, 5.25%, 11/15/34 General Purpose, Series B, Pre-Refunded, 5.50%, 1/01/30 North Carolina 2.0% Charlotte COP, Cultural Arts Facilities, Refunding, Series E, 5.00%, 6/01/34 North Carolina Eastern Municipal Power Agency Power System Revenue, Series A, Pre-Refunded, 5.50%, 1/01/26 Series B, ETM, 6.00%, 1/01/22. Series B, ETM, 6.25%, 1/01/23. North Carolina State Capital Improvement Limited Obligation Revenue, Series A, 5.00%, 5/01/23 Series A, 5.00%, 5/01/26 Series A, Pre-Refunded, 5.00%, 5/01/24 Series A, Pre-Refunded, 5.00%, 5/01/25 Series A, Pre-Refunded, 5.00%, 5/01/27 Series A, Pre-Refunded, 5.00%, 5/01/28 North Carolina Turnpike Authority Triangle Expressway System Revenue, Capital Appreciation, Series B, Assured Guaranty, zero cpn., 1/01/33 Capital Appreciation, Series B, Assured Guaranty, zero cpn., 1/01/34 Capital Appreciation, Series B, Assured Guaranty, zero cpn., 1/01/35 Series A, Assured Guaranty, 5.50%, 1/01/29 Series A, Assured Guaranty, 5.75%, 1/01/39 Raleigh Combined Enterprise System Revenue, 5.00%, 3/01/40 Wake County GO, Refunding, Series C, 5.00%, 3/01/25 North Dakota 0.3% Grand Forks Health Care System Revenue, Altru Health System Obligated Group, Assured Guaranty, 5.00%, 12/01/26 Altru Health System Obligated Group, Refunding, 5.50%, 12/01/20. Altru Health System Obligated Group, Refunding, 5.50%, 12/01/24. Ohio 3.1% Akron Income Tax Revenue, Community Learning Centers, Refunding, Series A, 5.00%, 12/01/29 American Municipal Power Inc. Revenue, Greenup Hydroelectric Project, Series A, 5.00%, 2/15/46 American Municipal Power-Ohio Inc. Revenue, Prairie State Energy Campus Project, Refunding, Series A, 5.00%, 2/15/38. Prairie State Energy Campus Project, Refunding, Series A, 5.00%, 2/15/39. Prairie State Energy Campus Project, Refunding, Series A, 5.00%, 2/15/42. Prairie State Energy Campus Project, Series A, Pre-Refunded, 5.00%, 2/15/38 Bowling Green Student Housing Revenue, CFP I LLC, State University Project, 6.00%, 6/01/45 Buckeye Tobacco Settlement Financing Authority Revenue, Tobacco Settlement, Senior, Capital Appreciation, Turbo Term, Series A-3, 6.25%, 6/01/37 Tobacco Settlement, Senior Current Interest Turbo Term, Series A-2, 5.75%, 6/01/34 Cleveland-Cuyahoga County Port Authority Development Lease Revenue, Administrative Headquarters Project, 5.00%, 7/01/37 Franklin County Hospital Facilities Revenue, OhioHealth Corp., 5.00%, 5/15/40 |17 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) Ohio (continued) Hamilton County Sewer System Revenue, The Metropolitan Sewer District of Greater Cincinnati, Improvement and Refunding, Series A, 5.00%, 12/01/38 $ $ JobsOhio Beverage System Statewide Liquor Profits Revenue, senior lien, Series A, 5.00%, 1/01/38 Kent State University Revenues, General Receipts, Series A, 5.00%, 5/01/37 Little Miami Local School District GO, School Improvement, AGMC Insured, Pre-Refunded, 5.00%, 12/01/34 Maple Heights City School District GO, School Facilities Improvement, Pre-Refunded, 5.00%, 1/15/37 Marysville Wastewater Treatment System Revenue, Refunding, XLCA Insured, 5.00%, 12/01/31 Refunding, XLCA Insured, 5.00%, 12/01/36 XLCA Insured, Pre-Refunded, 5.00%, 12/01/31 XLCA Insured, Pre-Refunded, 5.00%, 12/01/36 Ohio State Air Quality Development Authority Revenue, Environmental Improvement, Buckeye Power Inc. Project, 6.00%, 12/01/40 Pollution Control, FirstEnergy Generation Corp. Project, Refunding, Series C, 5.625%, 6/01/18 Ohio State GO, Infrastructure Improvement, Series A, Pre-Refunded, 5.375%, 9/01/28 Infrastructure Improvement, Series A, Pre-Refunded, 5.375%, 9/01/28 Ohio State Turnpike and Infrastructure Commission Revenue, Infrastructure Projects, Capital Appreciation, junior lien, Series A-3, zero cpn. to 2/14/23, 5.75% thereafter, 2/15/35. Ohio State University Revenue, Special Purpose General Receipts, Series A, 5.00%, 6/01/38. Scioto County Hospital Facilities Revenue, Southern Ohio Medical Center, Pre-Refunded, 5.75%, 2/15/38 Toledo Water System Revenue, Improvement and Refunding, 5.00%, 11/15/38 Oregon 0.9% Oregon Health and Science University Revenue, Series A, Pre-Refunded, 5.75%, 7/01/39 Oregon State Department of Transportation Highway User Tax Revenue, senior lien, Series A, Pre-Refunded, 4.50%, 11/15/32 Port of Portland International Airport Revenue, Series Nineteen, Pre-Refunded, 5.50%, 7/01/38 Portland Sewer System Revenue, second lien, Series A, 5.00%, 3/01/35 University of Oregon General Revenue, Series A, 5.00%, 4/01/46 Pennsylvania 2.8% Centennial School District Bucks County GO, Series B, AGMC Insured, Pre-Refunded, 5.25%, 12/15/37 Coatesville Area School District GO, AGMC Insured, 5.00%, 8/01/24 Commonwealth Financing Authority Revenue, Series A, 5.00%, 6/01/33 Series B, 5.00%, 6/01/42 Delaware Valley Regional Finance Authority Local Government Revenue, Series B, AMBAC Insured, 5.60%, 7/01/17. Erie Water Authority Water Revenue, Refunding, 5.00%, 12/01/43 Northampton County General Purpose Authority Hospital Revenue, St. Lukes Hospital Project, Series A, Pre-Refunded, 5.375%, 8/15/28 Pennsylvania State Economic Development Financing Authority Water Facilities Revenue, Aqua Pennsylvania Inc. Project, Series B, 5.00%, 12/01/43 Pennsylvania State Economic Development Financing Authority Water Facility Revenue, Pennsylvania- American Water Co. Project, 6.20%, 4/01/39 |18 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) Pennsylvania (continued) Pennsylvania State Turnpike Commission Turnpike Revenue, Capital Appreciation, Subordinate, Series C, AGMC Insured, zero cpn. to 6/01/16, 6.25% thereafter, 6/01/33 $ $ Motor License Fund-Enhanced, Subordinate, Series A, 5.00%, 12/01/37 Motor License Fund-Enhanced, Subordinate, Series A, Sub Series A-1, 5.00%, 12/01/38 Series A-1, 5.00%, 12/01/46 Series C, Sub Series C-1, Assured Guaranty, Pre-Refunded, 6.00%, 6/01/28. Series C, Sub Series C-1, Assured Guaranty, Pre-Refunded, 6.25%, 6/01/38. sub. bond, Series B, Pre-Refunded, 5.75%, 6/01/39 Philadelphia GO, Refunding, Series A, Assured Guaranty, 5.00%, 8/01/24 Philadelphia Hospitals and Higher Educational Facilities Authority Revenue, Mortgage, North Philadelphia Health Systems, Refunding, Series A, FHA Insured, 5.30%, 1/01/18 Mortgage, North Philadelphia Health Systems, Refunding, Series A, FHA Insured, 5.35%, 1/01/23 Mortgage, North Philadelphia Health Systems, Refunding, Series A, FHA Insured, 5.375%, 1/01/28 Philadelphia Municipal Authority Lease Revenue, 6.375%, 4/01/29 Philadelphia School District GO, 2014, Series E, Pre-Refunded, 6.00%, 9/01/38. Series E, 6.00%, 9/01/38 Series E, Pre-Refunded, 6.00%, 9/01/38 Philadelphia Water and Wastewater Revenue, Series A, 5.25%, 1/01/25 Series A, 5.00%, 1/01/26 Series A, 5.00%, 1/01/27 Series A, 5.25%, 1/01/32 Series A, 5.00%, 7/01/45 Pittsburgh and Allegheny County Sports and Exhibition Authority Hotel Room Regional Enterprise Tower Revenue, Refunding, AGMC Insured, 5.00%, 2/01/35 a Westmoreland County Municipal Authority Revenue, Refunding, BAM Insured, 5.00%, 8/15/42 Rhode Island 0.9% Rhode Island Convention Center Authority Revenue, Refunding, Series A, Assured Guaranty, 5.50%, 5/15/27 a Rhode Island Health and Educational Building Corp. Revenue, Hospital Financing, Lifespan Obligation Group, Refunding, 5.00%, 5/15/39 Rhode Island Housing and Mortgage Finance Corp. Revenue, Homeownership Opportunity, Refunding, Series 15-A, 6.85%, 10/01/24 Homeownership Opportunity, Series 10-A, 6.50%, 10/01/22. Homeownership Opportunity, Series 10-A, 6.50%, 4/01/27 Rhode Island State Health and Educational Building Corp. Higher Education Facilities Revenue, Brown University Issue, Refunding, Series A, 5.00%, 9/01/39 Rhode Island State Health and Educational Building Corp. Higher Education Facility Revenue, New England Institute of Technology Issue, Series A, 5.125%, 3/01/40 Rhode Island State Health and Educational Building Corp. Revenue, Higher Education Facility, Board of Governors for Higher Education, University of Rhode Island, Educational and General Issue, Refunding, Series G, AMBAC, 5.00%, 9/15/30 Hospital Financing, Lifespan Obligated Group Issue, Refunding, Series A, AGMC Insured, 5.00%, 5/15/26 Hospital Financing, Lifespan Obligated Group Issue, Refunding, Series A, AGMC Insured, 5.00%, 5/15/32 |19 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) Rhode Island (continued) Rhode Island State Health and Educational Building Corp. Revenue, (continued) Hospital Financing, Lifespan Obligated Group Issue, Series A, 7.00%, 5/15/39 $ $ Public Schools, Bond Financing Program, Town of East Greenwich Issue, Series A, 5.00%, 5/15/37 South Carolina 1.6% Greenville County School District Installment Purchase Revenue, Building Equity Sooner for Tomorrow, Refunding, 5.00%, 12/01/28 Greenwood Fifty School Facilities Inc. Installment Purchase Revenue, Greenwood School District No. 50, South Carolina Project, Assured Guaranty, Pre-Refunded, 4.50%, 12/01/32 Piedmont Municipal Power Agency Electric Revenue, Series A-2, 5.00%, 1/01/24 SCAGO Educational Facilities Corp. for Beaufort School District Revenue, Installment Purchase, School District of Beaufort County Project, Refunding, AGMC Insured, 5.00%, 12/01/31 SCAGO Educational Facilities Corp. for Chesterfield School District Revenue, Installment Purchase, Chesterfield County School District Project, Assured Guaranty, Pre-Refunded, 5.00%, 12/01/29 SCAGO Educational Facilities Corp. for Colleton School District Revenue, Installment Purchase, School District of Colleton County Project, Assured Guaranty, Pre- Refunded, 5.00%, 12/01/25 Installment Purchase, School District of Colleton County Project, Assured Guaranty, Pre- Refunded, 5.00%, 12/01/26 SCAGO Educational Facilities Corp. for Pickens School District Revenue, Installment Purchase, School District of Pickens County Project, AGMC Insured, Pre-Refunded, 5.00%, 12/01/25 Installment Purchase, School District of Pickens County Project, AGMC Insured, Pre-Refunded, 5.00%, 12/01/31 South Carolina Jobs EDA Hospital Revenue, AnMed Health Project, Refunding and Improvement, Series B, Assured Guaranty, 5.375%, 2/01/29 Palmetto Health, Refunding, Series A, AGMC Insured, 5.00%, 8/01/35 Palmetto Health, Refunding and Improvement, 5.75%, 8/01/39. South Carolina State Public Service Authority Revenue, Obligations, Refunding, Series C, 5.00%, 12/01/56 Refunding, Series B, 5.00%, 12/01/50 Series A, Pre-Refunded, 5.50%, 1/01/38 Series B, Pre-Refunded, 5.25%, 1/01/34 South Dakota 0.4% Huron School District No. 2-2 GO, 5.00%, 6/15/39 South Dakota State Health and Educational Facilities Authority Revenue, Avera Health Issue, Series B, 5.50%, 7/01/35 Avera Health Issue, Series B, 5.25%, 7/01/38 Sanford Health, Pre-Refunded, 5.00%, 11/01/27 Sanford Health, Pre-Refunded, 5.00%, 11/01/40 Vocational Education Program, Refunding, Series A, 5.00%, 8/01/38 Vocational Education Program, Refunding, Series A, 5.00%, 8/01/46 Vocational Education Program, Series A, 5.125%, 8/01/46 Tennessee 0.2% Knox County Health Educational and Housing Facility Board Revenue, University Health System Inc., Refunding, 5.25%, 4/01/27 |20 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) Texas 12.7% Alamo Regional Mobility Authority Revenue, junior lien, 5.00%, 6/15/39 $ $ senior lien, 5.00%, 6/15/41. senior lien, 5.00%, 6/15/46. Allen ISD, GO, Collin County, School Building, PSF Guarantee, 5.00%, 2/15/41 GO, Collin County, School Building, Series A, Pre-Refunded, 5.00%, 2/15/39. Austin Community College District Public Facility Corp. Revenue, Educational Facility Project, Round Rock Campus, Pre-Refunded, 5.25%, 8/01/33 Hays New Campus Project, 5.00%, 8/01/36 Austin Electric Utility System Revenue, Refunding, Series A, 5.00%, 11/15/45. Austin ISD, GO, Travis County, Refunding, 5.00%, 8/01/33 Austin Water and Wastewater System Revenue, Refunding, Series A, 5.00%, 11/15/38 Travis Williamson and Hays Counties, Refunding, 5.00%, 11/15/45. Bexar County Hospital District GO, Certificates of Obligation, Combination Tax and Revenue, 5.00%, 2/15/38 Central Regional Mobility Authority Revenue, Refunding, 5.00%, 1/01/46 Central Texas Regional Mobility Authority Revenue, senior lien, Pre-Refunded, 6.00%, 1/01/41 senior lien, Series A, 5.00%, 1/01/45. Corpus Christi Utility System Revenue, Improvement, junior lien, 5.00%, 7/15/38 Improvement, junior lien, 5.00%, 7/15/43 Improvement, junior lien, Series A, 5.00%, 7/15/40 Crowley ISD, GO, Tarrant and Johnson Counties, Unlimited Tax School Building, PSF Guarantee, Pre-Refunded, 5.00%, 8/01/36 Dallas Area Rapid Transit Sales Tax Revenue, Refunding, Series A, 5.00%, 12/01/46 Dallas Civic Center Revenue, Refunding and Improvement, Assured Guaranty, 5.25%, 8/15/34 Dallas County Utility and Reclamation District GO, Refunding, Series A, AMBAC Insured, 5.375%, 2/15/29 Dallas Waterworks and Sewer System Revenue, Refunding, 5.00%, 10/01/35. Dallas/Fort Worth International Airport Revenue, Joint, Refunding, Series D, 5.25%, 11/01/32. Joint Improvement, Series A, 5.00%, 11/01/42 Denton ISD, GO, School Building, PSF Guarantee, Pre-Refunded, 5.00%, 8/15/38 Ector County ISD, GO, School Building, PSF Guarantee, 5.00%, 8/15/36 Forney ISD, GO, Refunding, PSF Guarantee, 5.00%, 8/15/37 GO, School Building, Series A, PSF Guarantee, Pre-Refunded, 6.00%, 8/15/37 Goose Creek Consolidated ISD, GO, Schoolhouse, PSF Guarantee, 5.00%, 2/15/38 Grand Parkway Transportation Corp. System Toll Revenue, Capital Appreciation, Series B, zero cpn. to 9/30/23, 5.80% thereafter, 10/01/45 Harris County Cultural Education Facilities Finance Corp. Revenue, Houston Methodist Hospital, 5.00%, 12/01/45 Memorial Hermann Health System, 5.00%, 7/01/45 Harris County Health Facilities Development Corp. Hospital Revenue, Memorial Hermann Healthcare System, Series B, Pre-Refunded, 7.25%, 12/01/35 Harris County Hospital District Revenue, senior lien, Refunding, Series A, NATL Insured, 5.125%, 2/15/32 Harris County MTA Revenue, Sales and Use Tax, Contractual Obligations, Series B, Pre-Refunded, 5.00%, 11/01/33. Harris County Revenue, senior lien, Refunding, Series A, 5.00%, 8/15/47 |21 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) Texas (continued) Hays County GO, Road, 5.00%, 2/15/36 $ $ Hidalgo County Regional Mobility Authority Vehicle Registration Revenue, senior lien, Refunding, 5.25%, 12/01/38. senior lien, Refunding, 5.00%, 12/01/43. Houston Airport System Revenue, Refunding, second lien, Series A, 5.50%, 7/01/34 Refunding, second lien, Series A, 5.50%, 7/01/39 Houston Utility System Revenue, Combined, first lien, Refunding, Series D, 5.00%, 11/15/36 Hutto ISD, GO, Refunding, Series A, PSF Guarantee, 5.00%, 8/01/39 Keller ISD, GO, School Building, Pre-Refunded, 5.50%, 2/15/35 Laredo Waterworks Sewer System Revenue, 5.25%, 3/01/40 AGMC Insured, 5.00%, 3/01/41 Lower Colorado River Authority Transmission Contract Revenue, LCRA Transmission Services Corp. Project, Refunding, 5.50%, 5/15/36 LCRA Transmission Services Corp. Project, Refunding, Series A, 5.00%, 5/15/36 Lubbock-Cooper ISD, GO, Refunding, PSF Guarantee, 5.00%, 2/15/41 Lufkin Health Facilities Development Corp. Revenue, Memorial Health System of East Texas, Pre-Refunded, 6.25%, 2/15/37 Manor ISD, GO, School Building, PSF Guarantee, Pre-Refunded, 5.00%, 8/01/37 Matagorda County Hospital District Revenue, FHA Insured, 5.00%, 2/15/35 New Hope Cultural Education Facilities Finance Corp. Revenue, Texas A&M University Project, Series A-1, 5.00%, 4/01/46 New Hope Cultural Education Facilities Finance Corp. Student Housing Revenue, Collegiate Housing Corpus Christi II, Texas A&M University Corpus Christi Project, Series A, 5.00%, 4/01/48 NCCD-College Station Properties LLC, Texas A&M University Project, Series A, 5.00%, 7/01/47 North East Regional Mobility Authority Revenue, senior lien, 5.00%, 1/01/46. North Fort Bend Water Authority Water System Revenue, Assured Guaranty, 5.25%, 12/15/34 North Harris County Regional Water Authority Revenue, a senior lien, 5.00%, 12/15/46 senior lien, Pre-Refunded, 5.25%, 12/15/33 senior lien, Pre-Refunded, 5.50%, 12/15/38 a senior lien, Refunding, 4.00%, 12/15/41. North Texas Tollway Authority Revenue, first tier, Series A, 6.25%, 1/01/39 first tier, Series A, Pre-Refunded, 6.25%, 1/01/39 Refunding, Series A, 5.00%, 1/01/39 Special Projects System, Capital Appreciation, first tier, Refunding, Series I, 6.50%, 1/01/43 Special Projects System, Capital Appreciation, Series B, zero cpn., 9/01/37 Special Projects System, Capital Appreciation, Series B, zero cpn., 9/01/43 Special Projects System, Capital Appreciation, Series C, zero cpn. to 9/01/21, 6.75% thereafter, 9/01/45 System, first tier, Refunding, Series A, 5.75%, 1/01/40 System, first tier, Series A, Pre-Refunded, 5.75%, 1/01/40 System, first tier, Series K, Sub Series K-2, Pre-Refunded, 6.00%, 1/01/38 System, second tier, Refunding, Series A, 5.00%, 1/01/35 System, second tier, Refunding, Series A, 5.00%, 1/01/38 System, second tier, Series F, Pre-Refunded, 5.75%, 1/01/38 Port of Houston Authority Harris County GO, Refunding, Series A, 5.625%, 10/01/38 Red River Education Financing Corp. Higher Education Revenue, St. Edwards University Project, Refunding, 5.00%, 6/01/46 |22 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) Texas (continued) Rio Grande City Consolidated ISD, GO, School Building, PSF Guarantee, Pre-Refunded, 5.00%, 8/15/37 $ $ Rockwall ISD, GO, School Building, PSF Guarantee, 5.00%, 2/15/46 San Antonio Electric and Gas Systems Revenue, junior lien, 5.00%, 2/01/38. San Antonio Public Facilities Corp. Lease Revenue, Refunding and Improvement, Convention Center Refinancing and Expansion Project, 4.00%, 9/15/42 San Jacinto River Authority Special Project Revenue, Group Project, AGMC Insured, 5.00%, 10/01/32 Group Project, AGMC Insured, 5.00%, 10/01/37 Southwest Higher Education Authority Revenue, Southern Methodist University Project, Series A, 5.00%, 10/01/38. Tarrant County Cultural Education Facilities Finance Corp. Hospital Revenue, Cook Childrens Medical Center, Refunding, Series A, 5.25%, 12/01/39 Hendrick Medical Center Obligation Group, Refunding, 5.50%, 9/01/43 Tarrant County Cultural Educational Facilities Finance Corp. Revenue, Texas Health Resources, Series A, 5.00%, 11/15/52 Tarrant County Health Facilities Development Corp. Health System Revenue, Harris Methodist Health System, FGIC Insured, ETM, 6.00%, 9/01/24. Tarrant Regional Water District Water Revenue, Refunding and Improvement, 5.00%, 3/01/37 Texas City IDC Marine Terminal Revenue, ARCO Pipe Line Co. Project, Refunding, 7.375%, 10/01/20 Texas State GO, Transportation Commission, Highway Improvement, 5.00%, 4/01/39 Transportation Commission, Mobility Fund, Refunding, Series A, 5.00%, 10/01/39 Transportation Commission, Mobility Fund, Series A, Pre-Refunded, 5.00%, 4/01/33 Transportation Commission, Mobility Fund, Series A, Pre-Refunded, 5.00%, 4/01/33 Water Financial Assistance, Refunding, Series C-1, 5.00%, 8/01/34 Texas State Municipal Power Agency Revenue, Transmission, sub. lien, Refunding, 5.00%, 9/01/40 Texas State Transportation Commission Turnpike System Revenue, first tier, Refunding, Series B, 5.00%, 8/15/37 second tier, Refunding, Series C, 5.00%, 8/15/42 Tyler Health Facilities Development Corp. Hospital Revenue, East Texas Medical Center Regional Healthcare System Project, Refunding and Improvement, Series A, 5.25%, 11/01/32 Ysleta ISD, GO, School Building, PSF Guarantee, 5.00%, 8/15/45 Utah 1.1% Jordan Valley Water Conservancy District Water Revenue, Series B, 5.00%, 10/01/41 St. George Electric Revenue, AGMC Insured, Pre-Refunded, 5.00%, 6/01/33 AGMC Insured, Pre-Refunded, 5.00%, 6/01/38 State Board of Regents University of Utah Revenue, General, Refunding, Series A, 5.00%, 8/01/43 Uintah County Municipal Building Authority Lease Revenue, Pre-Refunded, 5.50%, 6/01/37 Utah Associated Municipal Power Systems Revenue, Central St. George Project, Pre-Refunded, 5.25%, 12/01/27. Utah State Transit Authority Sales Tax Revenue, Series A, AGMC Insured, Pre-Refunded, 5.00%, 6/15/36. Series A, Pre-Refunded, 5.25%, 6/15/38 Weber Basin Water Conservancy District Water Revenue, Series B, 5.00%, 4/01/39 |23 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) Vermont 0.5% Vermont Educational and Health Buildings Financing Agency Revenue, Hospital, Fletcher Allen Health Care Project, Series A, Pre-Refunded, 4.75%, 12/01/36 $ 5,000,000 $ 5,070,150 Hospital, Fletcher Allen Health Care Project, Series B, AGMC Insured, Pre-Refunded, 5.00%, 12/01/34 5,500,000 5,941,320 Middlebury College Project, Refunding, 5.00%, 11/01/38 10,000,000 11,191,900 Middlebury College Project, Refunding, 5.00%, 11/01/40 26,565,000 30,432,864 The University of Vermont Medical Center Project, Refunding, Series A, 5.00%, 12/01/36 5,000,000 6,015,400 58,651,634 Virginia 0.2% Fairfax County EDA Facility Revenue, Community Services Facilities Project, Series A, 4.50%, 3/01/37 . 11,130,000 12,475,951 Virginia State Resources Authority Infrastructure Revenue, Virginia Pooled Financing Program, Series A, 5.00%, 11/01/39 12,355,000 14,857,876 27,333,827 Washington 2.8% Central Puget Sound Regional Transportation Authority Sales and Use Tax Revenue, Series A, Pre-Refunded, 5.00%, 11/01/34 11,405,000 12,029,082 FYI Properties Lease Revenue, Washington State District Project, 5.50%, 6/01/34 11,935,000 13,442,868 Washington State District Project, 5.50%, 6/01/39 16,250,000 18,230,225 King County GO, Sewer Revenues, Pre-Refunded, 5.125%, 1/01/33 10,000,000 11,089,200 King County Public Hospital District No. 1 GO, Series B, 5.25%, 12/01/37. 5,000,000 5,365,850 King County Sewer Revenue, Pre-Refunded, 5.00%, 1/01/32 7,085,000 8,213,640 NJB Properties Lease Revenue, King County Washington Project, Series A, 5.00%, 12/01/36 5,000 5,066 King County Washington Project, Series A, Pre-Refunded, 5.00%, 12/01/36 9,995,000 10,143,426 Washington State GO, Motor Vehicle Fuel Tax, Senior 520 Corridor Program Toll, Series C, 5.00%, 6/01/33 5,000,000 5,865,450 Various Purpose, Series A, Pre-Refunded, 5.00%, 7/01/33 44,300,000 48,007,024 Washington State Health Care Facilities Authority Revenue, Central Washington Health Services Assn., Pre-Refunded, 6.75%, 7/01/29 5,000,000 5,867,000 Fred Hutchinson Cancer Research Center, Series A, Pre-Refunded, 6.00%, 1/01/33 7,500,000 8,650,500 MultiCare Health System, Series B, AGMC Insured, 5.00%, 8/15/41 9,170,000 9,800,804 MultiCare Health System, Series B, AGMC Insured, Pre-Refunded, 5.00%, 8/15/34 17,550,000 19,111,950 MultiCare Health System, Series B, Assured Guaranty, Pre-Refunded, 6.00%, 8/15/39 1,500,000 1,736,715 Providence Health and Services, Refunding, Series A, 5.00%, 10/01/42 10,175,000 11,684,563 Providence Health and Services, Refunding, Series A, NATL Insured, 5.00%, 10/01/36 9,750,000 9,817,275 Providence Health and Services, Refunding, Series C, AGMC Insured, 5.25%, 10/01/33 10,000,000 10,852,000 Providence Health and Services, Refunding, Series D, 5.00%, 10/01/41 10,000,000 11,843,000 Providence Health and Services, Series A, FGIC Insured, Pre-Refunded, 5.00%, 10/01/36 250,000 251,845 Seattle Children’s Hospital, Refunding, Series B, 5.00%, 10/01/38 30,000,000 36,248,700 Virginia Mason Medical Center, Series B, ACA Insured, 6.00%, 8/15/37 30,000,000 31,315,500 Virginia Mason Medical Center, Series C, Assured Guaranty, 5.50%, 8/15/36 16,000,000 16,677,280 Washington State Higher Education Facilities Authority Revenue, Whitworth University Project, Refunding, 5.375%, 10/01/29 3,000,000 3,391,320 Whitworth University Project, Refunding, 5.875%, 10/01/34 6,000,000 6,865,380 316,505,663 West Virginia 0.6% County Commission of Harrison County Solid Waste Disposal Revenue, Allegheny Energy Supply Co. LLC Harrison Station Project, Refunding, Series D, 5.50%, 10/15/37 9,000,000 9,231,660 Pleasants County PCR, County Commission, Series F, 5.25%, 10/15/37 14,000,000 14,403,060 West Virginia EDA Lottery Revenue, Series A, 5.00%, 6/15/35 9,415,000 10,728,204 |24 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Municipal Bonds (continued) West Virginia (continued) West Virginia State GO, Series A, NATL Insured, Pre-Refunded, 5.20%, 11/01/26 $ 10,000,000 $ 11,218,800 West Virginia State University Revenues, West Virginia University Projects, Series A, 5.00%, 10/01/44 . 21,800,000 25,995,410 71,577,134 Wisconsin 0.7% Monroe RDAR, Monroe Clinic Inc., Pre-Refunded, 6.00%, 2/15/39. 11,790,000 13,169,548 Wisconsin State General Fund Annual Appropriation Revenue, Series A, 6.00%, 5/01/33 25,290,000 28,793,171 Wisconsin State Health and Educational Facilities Authority Revenue, Marquette University, Refunding, Series B-1, 5.00%, 10/01/30 3,880,000 4,362,633 Marquette University, Refunding, Series B-2, 5.00%, 10/01/30 2,540,000 2,855,951 Marquette University, Series B-1, Pre-Refunded, 5.00%, 10/01/30 2,985,000 3,407,616 Marquette University, Series B-1, Pre-Refunded, 5.00%, 10/01/33 1,500,000 1,712,370 Marquette University, Series B-2, Pre-Refunded, 5.00%, 10/01/30 930,000 1,061,670 Marquette University, Series B-3, 5.00%, 10/01/30 1,570,000 1,765,292 Marquette University, Series B-3, Pre-Refunded, 5.00%, 10/01/30 580,000 662,116 Marquette University, Series B-3, Pre-Refunded, 5.00%, 10/01/33 1,750,000 1,997,765 Ministry Health Care Inc., AGMC Insured, Pre-Refunded, 5.00%, 8/01/31 1,500,000 1,613,895 Ministry Health Care Inc., AGMC Insured, Pre-Refunded, 5.00%, 8/01/34 8,000,000 8,607,440 Thedacare Inc., Series A, 5.50%, 12/15/38 5,000,000 5,693,000 75,702,467 Wyoming 0.1% Campbell County Solid Waste Facilities Revenue, Basin Electric Power Cooperative, Dry Fork Station Facilities, Series A, 5.75%, 7/15/39. 5,500,000 6,218,025 U.S. Territories 1.3% Puerto Rico 1.3% Puerto Rico Electric Power Authority Power Revenue, Refunding, Series A, 5.00%, 7/01/42 18,925,000 12,727,063 Series XX, 5.25%, 7/01/40 15,000,000 10,087,500 b Puerto Rico PBA Guaranteed Revenue, Government Facilities, Refunding, Series D, 5.25%, 7/01/27 3,265,000 1,942,675 Government Facilities, Refunding, Series N, 5.00%, 7/01/37 20,000,000 11,900,000 b Puerto Rico Public Finance Corp. Revenue, Commonwealth Appropriation, Refunding, Series B, 5.50%, 8/01/31. 21,000,000 2,572,500 Puerto Rico Sales Tax FICO Sales Tax Revenue, Capital Appreciation, first subordinate, Series A, zero cpn. to 8/01/16, 6.75% thereafter, 8/01/32 25,000,000 12,984,500 Capital Appreciation, first subordinate, Series A, zero cpn. to 8/01/19, 6.25% thereafter, 8/01/33 36,500,000 12,502,345 first subordinate, Series A, 5.50%, 8/01/42. 40,000,000 20,000,000 first subordinate, Series A, 6.00%, 8/01/42. 22,500,000 11,362,500 first subordinate, Series C, 5.50%, 8/01/40 50,000,000 25,000,000 Refunding, Senior Series C, 5.00%, 8/01/40. 27,825,000 19,630,537 Senior Series C, 5.25%, 8/01/40 7,150,000 5,044,325 145,753,945 U.S. Virgin Islands 0.0%† Virgin Islands PFAR, Virgin Islands Matching Fund Loan Note, Working Capital, sub. lien, Refunding, Series B, 5.25%, 10/01/29 5,750,000 5,742,813 Total U.S. Territories 151,496,758 Total Municipal Bonds before Short Term Investments (Cost $9,885,753,149) 10,916,755,747 |25 FRANKLIN FEDERAL TAX-FREE INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Short Term Investments 3.1% Municipal Bonds 3.1% Georgia 1.0% c Appling County Development Authority PCR, Georgia Power Co. Plant Hatch Project, Daily VRDN and Put, 0.46%, 9/01/29 $ 3,750,000 $ 3,750,000 Georgia Power Co. Plant Hatch Project, Refunding, Daily VRDN and Put, 0.46%, 9/01/41 28,000,000 28,000,000 c Burke County Development Authority PCR, Georgia Power Co. Plant Vogtle Project, First Series, Daily VRDN and Put, 0.46%, 5/01/22 5,000,000 5,000,000 Georgia Power Co. Plant Vogtle Project, Refunding, First Series, Daily VRDN and Put, 0.44%, 7/01/49 58,010,000 58,010,000 Georgia Power Co. Plant Vogtle Project, Second Series, Daily VRDN and Put, 0.46%, 10/01/32 20,700,000 20,700,000 115,460,000 Massachusetts 0.8% c Massachusetts State GO, Consolidated Loan, Refunding, Series A, Daily VRDN and Put, 0.36%, 3/01/26 84,035,000 84,035,000 New York 1.0% c New York City Municipal Water Finance Authority Water and Sewer System Revenue, Second General Fiscal 2008, Series BB, Daily VRDN and Put, 0.35%, 6/15/33 8,200,000 8,200,000 Second General Resolution, Fiscal 2014, Refunding, Series AA-4, Daily VRDN and Put, 0.40%, 6/15/49 28,000,000 28,000,000 Second General Resolution, Fiscal 2015, Refunding, Series AA-1, Daily VRDN and Put, 0.39%, 6/15/50 16,740,000 16,740,000 c New York City Transitional Finance Authority Revenue, Future Tax Secured, Fiscal 2014, Subordinate, Sub Series A-4, Daily VRDN and Put, 0.35%, 11/01/43. 58,170,000 58,170,000 111,110,000 Ohio 0.3% c Ohio State Higher Educational Facility Commission Revenue, Cleveland Clinic Health System Obligation Group, Refunding, Series B-1, Daily VRDN and Put, 0.36%, 1/01/39 34,800,000 34,800,000 Total Short Term Investments (Cost $345,405,000) 345,405,000 Total Investments (Cost $10,231,158,149) 99.5% 11,262,160,747 Other Assets, less Liabilities 0.5% 57,912,830 Net Assets 100.0% $ 11,320,073,577 See Abbreviations on page 28. †Rounds to less than 0.1% of net assets. a Security purchased on a when-issued basis. b Defaulted security or security for which income has been deemed uncollectible. c Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. |26 FRANKLIN FEDERAL TAX-FREE INCOME FUND Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Federal Tax-Free Income Fund (Fund) is registered under the Investment Company Act of 1940 as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund’s investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Fund’s Board of Trustees (the Board), the Fund’s administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Fund’s valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the market rather than on a securities exchange. The Fund’s pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. INCOME TAXES At July 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 10,235,180,430 Unrealized appreciation $ 1,162,035,835 Unrealized depreciation (135,055,518 ) Net unrealized appreciation (depreciation) $ 1,026,980,317 |27 FRANKLIN FEDERAL TAX-FREE INCOME FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 4. Upcoming Reorganization On May 17, 2016, the Board for the Fund approved a proposal to reorganize Franklin Insured Tax-Free Income Fund, a series of Franklin Tax-Free Trust, with and into the Fund, subject to approval by the shareholders of Franklin Insured Tax-Free Income Fund. 5. Fair Value Measurements The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At July 31, 2016, all of the Funds investments in financial instruments carried at fair value were valued using Level 2 inputs. 6. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure other than those already disclosed in the Statement of Investments. ABBREVIATIONS Selected Portfolio ACA American Capital Access Holdings Inc. IDC Industrial Development Corp. AGMC Assured Guaranty Municipal Corp. ISD Independent School District AMBAC American Municipal Bond Assurance Corp. MFHR Multi-Family Housing Revenue BAM Build America Mutual Assurance Co. MFR Multi-Family Revenue BHAC Berkshire Hathaway Assurance Corp. MTA Metropolitan Transit Authority CDA Community Development Authority/Agency NATL National Public Financial Guarantee Corp. COP Certificate of Participation PBA Public Building Authority EDA Economic Development Authority PCC Pollution Control Corp. EDC Economic Development Corp. PCR Pollution Control Revenue ETM Escrow to Maturity PFAR Public Financing Authority Revenue FGIC Financial Guaranty Insurance Co. PSF Permanent School Fund FHA Federal Housing Authority/Agency RDA Redevelopment Agency/Authority FICO Financing Corp. RDAR Redevelopment Agency Revenue GNMA Government National Mortgage Association UHSD Unified/Union High School District GO General Obligation USD Unified/Union School District HFAR Housing Finance Authority Revenue XLCA XL Capital Assurance IDA Industrial Development Authority/Agency |28 FRANKLIN FEDERAL TAX-FREE INCOME FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) For additional information on the Fund’s significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. |29 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN FEDERAL TAX-FREE INCOME FUND By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date September 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date September 26, 2016 By /s/GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief
